Opinion filed May 13, 2021




                                         In The


        Eleventh Court of Appeals
                                       __________

                               No. 11-20-00260-CV
                                       __________

                IN THE INTEREST OF C.J.C., A CHILD


                     On Appeal from the 446th District Court
                              Ector County, Texas
                       Trial Court Cause No. E-19-034-PC


                                      OPINION
      This is an appeal from an order in which the trial court ordered the father of
C.J.C. to pay child support after the father’s parental rights were terminated. In his
sole issue on appeal, the father asserts that Section 154.001(a–1) of the Texas Family
Code does not authorize a trial court to order post-termination child support under
the circumstances present in this case. We disagree with Appellant’s contention, and
we affirm the trial court’s order.
                                     Background Facts
      In 2019, the Department of Family and Protective Services filed a petition to
terminate Appellant’s parental rights to his teenage son, C.J.C. See TEX. FAM. CODE
ANN. § 161.001(b) (West Supp. 2020). Appellant subsequently signed an affidavit
voluntarily relinquishing his parental rights, and the trial court entered an order
terminating Appellant’s parental rights. See id. § 161.001(b)(1)(K), (b)(2). The trial
court also entered an order requiring Appellant to continue to pay child support until
C.J.C. turns eighteen or graduates from high school.1 See id. § 154.001(a–1).
                       Statutory Construction of Section 154.001(a–1)
        Appellant’s contention on appeal requires that this court construe the language
of Section 154.001(a–1) of the Family Code. Statutory construction is a question of
law that we review de novo. Atmos Energy Corp. v. Cities of Allen, 353 S.W.3d
156, 160 (Tex. 2011). When construing a statute, it is this court’s task to effectuate
the “expressed intent” of the legislature. Ritchie v. Rupe, 443 S.W.3d 856, 866 (Tex.
2014); In re Allen, 366 S.W.3d 696, 703 (Tex. 2012) (orig. proceeding). We are not
to impose our personal policy choices, nor are we “to second-guess the policy
choices that inform our statutes or to weigh the effectiveness of their results.”
Ritchie, 443 S.W.3d at 866 (quoting Iliff v. Iliff, 339 S.W.3d 74, 79 (Tex. 2011)).
We must focus on the words of the statute because “[l]egislative intent is best
revealed in legislative language.” In re Office of Att’y Gen., 422 S.W.3d 623, 629
(Tex. 2013) (orig. proceeding).
        The statute at issue in this case provides in relevant part as follows:
               The court may order each person who is financially able and
        whose parental rights have been terminated with respect to a child in
        substitute care for whom the department has been appointed managing
        conservator, a child for a reason described by Section
        161.001(b)(1)(T)(iv) or (b)(1)(U), or a child who was conceived as a
        direct result of conduct that constitutes an offense under Section 21.02,


        1
         We note that the trial court’s order did not contain a provision for child support to terminate upon
the adoption, emancipation, or death of C.J.C. See FAM. § 154.001(a–1)(1)(A), (C), (D). However, the
parties have not complained of the absence of those terms from the trial court’s order; therefore, we do not
address that absence on appeal.

                                                     2
      22.011, 22.021, or 25.02, Penal Code, to support the child in the manner
      specified by the order . . . .
FAM. § 154.001(a–1). Appellant and the Department offer differing interpretations
of the above-quoted portion of Section 154.001(a–1).
      Appellant contends that, based upon the plain reading of the statute, it “is
narrowly tailored to only apply in circumstances involving sexual abuse or sexual
assault” and does not apply where, as here, termination was based upon Appellant’s
voluntary relinquishment of his parental rights pursuant to Section 161.001(b)(1)(K).
By “circumstances involving sexual abuse or sexual assault,” Appellant was referring
to the portion of Section 154.001(a–1) that reads: “a child for a reason described by
Section 161.001(b)(1)(T)(iv) or (b)(1)(U), or a child who was conceived as a direct
result of conduct that constitutes an offense under Section 21.02, 22.011, 22.021, or
25.02, Penal Code.”
      The Department reads the language of Section 154.001(a–1) to provide for
child support in three circumstances, rather than two.          We agree with the
Department. In addition to the two circumstances that Appellant acknowledges, a
plain reading of Section 154.001(a–1) also authorizes a trial court to order child
support in a third circumstance: that being a circumstance involving “a child in
substitute care for whom the department has been appointed managing conservator.”
FAM. § 154.001(a–1).
      Stated simply, we read Section 154.001(a–1) to authorize a trial court to order
child support to be paid by a person who is financially able and whose parental rights
have been terminated “with respect to” (1) a child in substitute care for whom the
Department is the managing conservator, (2) a child for a reason described by
Section 161.001(b)(1)(T)(iv) or (b)(1)(U), or (3) a child who was conceived as a
result of conduct that would constitute an offense under the specified sections of the



                                          3
Penal Code. See id. Appellant’s proposed construction of the statute cannot be
grammatically supported by the syntax used by the legislature.
      The record shows that C.J.C. was in substitute care in a residential treatment
center and that the Department had been appointed as C.J.C.’s permanent managing
conservator. Additionally, the trial court found that Appellant was financially able
to support C.J.C. “in the manner specified,” which was $339.27 per month until
C.J.C. either turned eighteen or graduated from high school, whichever occurred
later. Appellant does not challenge these findings on appeal. Therefore, because we
construe the plain language used by the legislature in Section 154.001(a–1) to
authorize the trial court to order Appellant to pay child support, we overrule
Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the order of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


May 13, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            4